FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D19-366
                 _____________________________

DR. ERWIN D. JACKSON,

    Appellant,

    v.

CITY OF TALLAHASSEE, et al.,

    Appellees.
                 _____________________________


On appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

                          March 8, 2019


PER CURIAM.

     This is an appeal from a final summary judgment in which the
circuit court ruled that the City did not violate the Sunshine Law
in its process of eliminating some applicants for a vacant
commission seat, and that regardless of any asserted violation, the
City’s later meeting eliminated any purported taint from the
earlier process by conducting a full and open public meeting to fill
the vacancy. As the court found:

        On December 31, 2018, the Tallahassee City
    Commission held a public meeting to consider the
    appointment to fill the temporary vacancy on the City
    Commission. There was more than an hour of public
    comment and 30 public speakers. At the meeting, nine
    candidates (seeking to fill the vacancy) made
    presentations and responded to questions from
    commissioners. . . . [T]here was no limit on the number of
    speakers or the topics on which they could speak. The
    Commission engaged in full discussion of the
    appointment and there were rounds of nominations
    before a candidate was selected for appointment.

     Based on those findings, we agree with the circuit court that
“the December 31, 2018 meeting was not [a] perfunctory or
ceremonial acceptance of a prior decision made outside the
Sunshine.” Accordingly, as the court concluded, any purported
violation “was cured by the full, open and fair consideration of the
appointment at the December 31, 2018 meeting.” See Sarasota
Citizens for Responsible Gov’t v. City of Sarasota, 48 So. 3d 755,
765 (Fla. 2010) (“In Tolar [v. Sch. Bd. of Liberty Cty.], 398 So. 2d
[427,] 429 [(Fla. 1981)], this Court held that Sunshine Law
violations can be cured by ‘independent, final action in the
sunshine,’ which this Court distinguished from mere ceremonial
acceptance or perfunctory ratification of secret actions and
decisions.”). Finch v. Seminole Cty. Sch. Bd., 995 So. 2d 1068, 1073
(Fla. 5th DCA 2008) (concluding that the Sunshine Law violation
“was cured by the subsequent public hearings at which the
rezoning plan was adopted,” for “[a] violation may be cured by an
independent final action taken in the sunshine that is ‘not merely
a ceremonial acceptance of secret actions and not merely a
perfunctory ratification of secret decisions at a later meeting open
to the public’ [but is, instead,] a full, open and independent public
hearing of the disputed issue[, which] can remedy the earlier
violation” (quoting Tolar, 398 So. 2d at 429)); Bruckner v. City of
Dania Beach, 823 So. 2d 167, 171 (Fla. 4th DCA 2002) (observing
that the public meeting “held pursuant to duly published notices”
and “subject to comments by the public” satisfied Tolar so that
“[e]ven if there was a violation, Sunshine Law violations can be
cured by independent, final action completely in the Sunshine”);
see also Jackson-Shaw Co. v. Jacksonville Aviation Auth., 510 F.
Supp. 2d 691, 724 n.31 (M.D. Fla. 2007) (recognizing, on the weight
of Tolar, that “[a] full and open hearing, with final action
completely in the Sunshine, will cure any defect arising from a
Sunshine Law violation”).


                                 2
    AFFIRMED.

B.L. THOMAS, C.J., and ROBERTS and JAY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Charles Burns Upton II of Upton Law Firm, P.L., Tallahassee, for
Appellant.

Louis C. Norvell, Senior Assistant City Attorney, Tallahassee, for
Appellees.




                                3